 196DECISIONSOF NATIONALLABOR RELATIONS BOARDMillmen-CabinetMakers,IndustrialCarpentersUnion Local 550,, United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO and Dia-,mond Industries.Case 20-CC-1698 -December10, 1976DECISION AND ORDERTo Consumers-The modular cabinet ware-housed and sold by American Sink Top Co at thislocation aremanufactured under substandardnon-union conditions -by Diamond Industries.Please do not purchase these products. This is nota strike against American Sink Top Company.You are not to consider it as such. Local Union550.On March 3, 1976, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled a reply brief and limited exceptions.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommendedOrder.We agree with the Administrative Law Judge thatRespondent violated Section 8(b)(4)(ii)(B) by picket-ing American's premises.We find it unnecessary,however, to rely on certain grounds relied on by theAdministrative Law Judge to reach this conclusioninasmuch as the picket sign used by Respondent onthe first 2 days of picketing establishes the violationand provides a sufficient basis for adopting theAdministrative Law Judge's recommended Order.'The credited evidence reveals that on July 15,1975,2Respondent began picketing on American'spremises at the site where American loaded Diamondcabinets for customers and retailers. A single picket,Ed Coelho, an assistant business representative forRespondent, carried a sign that read:To Consumer-The modular cabinet warehousedand sold by American Sink Top Co., at thislocation aremanufactured under substandard,non-union conditions by Diamond Industries.Please do not patronize. Local Union 550.The picket remained until about 4 p.m. on July 15and returned the next day. On or about July 18, thepicket signs then being displayed were changed toread:1Member Penello, however,would not pass on the effect of the originalpicket sign,but wouldfind that a violation of Sec. 8(bx4)(uXB) occurredbecause the picketing of a businesswhich is primarilya wholesaler is notconsumer picketing within the meaning oftheTree Fruitsdoctrinediscussedinfra.Unlike the AdnumstrativeLaw Judge,Members Fanningand Jenkins donot rely onLocal 14055, United Steelworkers ofAmerica, AFL-CIO (The DowChemicalCompany),211 NLRB 649 (1974),enforcementdenied 524 F.2d 853(C.A.D.C., 1975), remanded 429 U.S. 818 (1976),for the reasons stated intheir dissent therein.Having found the picketingunlawful for the foregoingreasons,Members FanningandJenkins, notingthat a substantial part of thesales were retail sales,deem it unnecessary to determinethe extent to whichconsumer picketing of a wholesalehouse may or may not be prohibited bySec. 8(bx4)(nXB).227 NLRB No. 36Thereafter, the picketing continued almost dailyuntil it was enjoined by the United States DistrictCourt- for the Northern District of California anddiscontinued on October 17. The parties stipulatedthat there was no stoppage of deliveries of supplies toAmerican's premises, nor any work stoppage byAmerican's employees, as a result of the picketing.The complaint alleges that Respondent's picket-ing atAmerican'spremisesviolatedSection8(b)(4)(ii)(B),which prohibits a labor organization,inter alia,from picketing a neutral employer with anobject of forcing the neutral to cease doing businesswith any person. The Respondent Union does notcontend that it has a primary dispute with American.Instead, Respondent contends that it did not violateSection 8(b)(4)(ii)(B) because it was engaged in lawfulconsumer picketing to persuade American's custom-ers not to buy Diamond's cabinets.3 In determiningwhether or not consumer picketing at a secondarysitus is lawful, the Board looks to the teachings of theSupreme Court'sTree Fruitsdecision.4InTreeFruits,the Supreme Court held thatconsumer picketing-asking customers not to buy thestruck product-is lawful because it is part of, orconfined to, the primary dispute. Such picketingbecomes unlawful only when it extends beyond thestruck product to embrace other products or parts ofthe business of the person selling the struck product.The Court defined the difference thus (377 U.S. at72):When consumer picketing is employed only topersuadecustomersnot to buy the struck product,theunion's appeal is closely confined to theprimary dispute. The site of the appeal is expand-ed to include thepremisesof the secondaryMember Walther concurs in this decision, but in so doing adopts inaddition the rationaleof theAdministrativeLaw Judge.MemberWaltherfurther agrees that picketing of a wholesaler is not consumer picketing withinthe ambitof theTree Fruitsdoctrine.2All dates are 1975 unless otherwise indicated.3It is undisputed that the Union has a primary dispute with Diamond, acompany that manufactures cabinets in Grant's Pass, Oregon.During theperiod fromJuly 1, 1974,to June 30,1975, the sale of Diamond cabinetsaccounted for 98 percent of American's cabinet sales and 59.7 percent ofAmerican's gross sales.4N LR.BV.Fruit andVegetable Packers &Warehousemen,Local 760,and JointCouncil No. 28, IBT [Tree Fruits LaborRelations Committee,Inc.],377 U.S 58 (1964). MILLMEN-CABINET MAKERS, UNION LOCAL 550197employer, but if the appeal succeeds, the secon-dary employer's purchases -from the struck firmsare decreased only because the public has dimin-ished its purchases of the struck product. On theother hand, when consumer picketing is employedto persuade customers not to trade at all with thesecondary employer, the latter stops buying thestruck product, not because of a falling demand,but in response to pressure designed to inflictinjury on. his business generally. In such case, theunion does more than merely follow the struckproduct; it- creates a separate dispute with thesecondary employer. -The burden of making it-evident to the consumer thatthe appeal for a boycott is limited to a specifiedproduct rests on the picketing union.It is undisputed that the picket sign used byRespondent on the first 2 days of picketing failed tolimit the appeal to customers of American not to buyDiamond cabinets. Although the picket sign namedthe struck product, it failed to make reasonably clearthat only a consumer boycott of a specified productwas the Union's aim; it failed to inform the publicthat the Union's dispute was with Diamond and notAmerican; and it confused and misled American'spotential customers by urging them: "Please do notpatronize."Respondent contends, however, that no issue wasraised as to whether or not the wording on theoriginal picket sign was a lawful consumer picketsign.We find no merit in this contention. Respondentconcedes, and we find, that there is no factual disputethat the wording of the picket - sign-which wasspecificallydescribed in the complaint-was fullylitigated.Thus, as this matter was intimately relatedto the subject matter of the complaint we areobligated to pass upon it even though it is notspecifically alleged to be an independent unfair laborpractice in the complaint.5In sum, we conclude that the picket sign used byRespondent on the first 2 days .of picketing failed tolimit its appeal to the struck product, but extended toother products sold by American, and, thus wastantamount to an appeal t'o' the customers not topatronize American generally. Accordingly, we fmdthat the picketing violated Section 8(b)(4)(ii)(B) of theAct.Respondent also contends that the picketing afterthe first 2 days was lawful because no contraryevidence was presented. This contention overlooksthe impact and effect of the first 2 days of unlawfulpicketing. That Respondent thereafter changed itspicketsignsto limit the -appeal to the struck product5Monroe Feed Store,112 NLRB 1336,1337 (1955). And seeNLRB, v.AmericanTube Bending Co.,Inc, 205 F.2d 45, 46-47 (C.A 2, 1953),Fordis not sufficient to eradicate the impact and effect ofthe unlawful picketing in the circumstances here.There was no hiatus in the picketing at American'spremises. Hence, given the similarity in the appear-ance of the two versions of the picket signs and thelack of a reasonable hiatus in the picketing, we findthat the changes in the wording of the picket signsmade by Respondent were not sufficient to eradicatethe impact and effect of the first 2 days of unlawfulpicketing.Accordingly, we shall adopt the Adminis-trative Law Judge's recommended Order to remedyand remove the effects of the unlawful picketing.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Millmen-CabinetMakers, IndustrialCarpentersUnion Local 550,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, its officers, agents, and repre-sentatives, shall take the action -set forth in theAdministrative Law Judge's recommended Order.CHAIRMAN MURPHY, dissenting:-I cannot agree with, my colleagues that there hasbeen a violation of Section 8(b)(4)(ii)(B) in this case.Rather, I would fmd that the Respondent engaged inlawful consumer picketing within the meaning ofTree Fruits, supra.The applicable legal principles areclear-it is their application to the facts here withwhich I disagree.As more fully set forth by my colleagues, theRespondent engaged in picketing at the site ofAmerican's wholesale-retail outlet where 60 percentof American's sales involved the struck product,Diamond cabinets. The sign used by Respondent thefirst 2 days, of picketing shows an unlawful objectbecause, though addressed to consumers, it askedthat they not patronize American. But on the thirdday and thereafter the picket - signs clearly urgedconsumers only to refrain from purchasing the struckproduct, and were undoubtedly permissible appealsto consumers.The Administrative Law Judge found the picketingunlawful for a number of reasons-(l) the signs thefirst 2 days showed an unlawful objective and thisobjective was not shown to have been changed by theuse of a new sign without a hiatus period; (2)American's business had become entirely wholesalein early October 1975, although previously it was alsoretail; after American decided to end its retail sales,Radio & Mica Corporation,115 NLRB 1046, 1072 (1956), enforcement deniedand case remanded 258 F 2d 457 (C A 2, 1958). 198DECISIONSOF NATIONALLABOR RELATIONS BOARDabout 90 percent of its cabinet sales were wholesale;thus, the picketing occurred at a wholesale pickuppoint and was necessarily directed to wholesale usersrather than consumers and; (3) because the largestproportion of American's business involved the saleof Diamond products, underDow Chemical Company,supra,Respondent's objective amounted to an at-tempt to cause a total cessation of dealings betweenAmerican and its customers and hence was not validconsumerpicketing underTree Fruits.Ifind no merit in any of these reasons. The use ofthe first picket sign for 2 days was as easily explainedas being by inadvertence, and I therefore would notrelyon its use as demonstrating an unyieldingobjective of interfering with American's business as awhole; rather I would find a change of objective inthe use of the valid picket sign thereafter in theabsence of some evidence of a proscribed objectiveother than the first picket sign alone. The change inAmerican's businessfrom combined wholesale-retailto entirely wholesale near the end of the picketingcannot be used to characterize the earlier picketing asoccurring at a wholesale location and therefore notdirected to consumers; to hold that where a businessis,asAmerican's was, both wholesale and retail aunion may not appeal to retail customers seems to meto be without warrant. And, finally, I do not agreethat because 60 percent of American's sales consistedof Diamond cabinets and 90 percent of the cabinetssold were Diamond cabinets the appeals to consum-ers not to purchase the struck product was, in effect,an appeal to cease dealing entirely with American.For all the above reasons, I would find no violationof the Act under these circumstances and I woulddismiss thecomplaint in its entirety.have been carefully considered, were filed on behalf of theGeneral Counsel and the Union.Upon the entire record of the case,3 and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAmerican, a California corporation with its principalplace of business in Oakland, California, is engaged in themanufacture,wholesale distribution, and retail sale ofkitchen counter tops, and in the wholesale distribution andretail sale of kitchen and bathroom cabinets. During thepast year American received gross revenues in excess of$500,000 and purchased goods and supplies in excess of$50,000 directly from suppliers located outside the State ofCalifornia.Diamond, with a place of business at Grants Pass,Oregon, is engaged in the manufacture, sale, and distnbu-tion of kitchen and bathroom cabinets. American is asubstantial customer of Diamond.Ifind that American is, and at all times material hereinhas been, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act; and that Diamond is, and at alltimes material herein has been, engaged in commerce or inan industry affecting commerce within the meaning ofSections 2(6) and (7) and 8(b)(4)(ii)(B) of the Act.11.THE LABOR ORGANIZATION INVOLVEDMillmen-CabinetMakers, Industrial Carpenters UnionLocal 550,United Brotherhood of Carpenters and Joinersof America,AFL-CIO,isnow,and at all times materialherein has been,a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatterwas heard at San Francisco, California, on January6, 1976.i The complaint,2 issued on October 20, is basedupon a chargefiled on August 1 by Kenneth R. White,labor relationsconsultant for Diamond Industries (Dia-mond). The complaint alleges that Millmen-Cabinet Mak-ers, Industrial Carpenters Union Local 550, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO,hereinafter referred to as the Union or as Respondent,illegally picketed the premises of American Sink Top Co.,d/b/a American Top and Cabinet Company, Inc. (Ameri-can), in violation of Section 8(b)(4)(ii)(B) of the NationalLaborRelationsAct, as amended.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichA.The BackgroundFor about 12 years anduntilrecently (within the pastyear and a half) American was a small manufacturingcompany making counter tops and cabinets on a custombasis.The management of American decided to expandand diversify, and about 18 months ago became distributorformodular cabinets manufactured by Diamond. Thedistributorshipwas not anexclusive one, although Ameri-can's territory generally was limited (voluntarily) to North-em California except for the exclusion of Sacramento.Because more than 60,000 cabinetunits mustbe sold eachmonth in order to break even, American found it necessaryto spend a considerable amount of money to build up itsbusiness. Additional clerks andsalesmen werehired, officeequipment was purchased, telephone and advertising costsmultiplied,new premiseswere obtained (this transaction ispending), and a computer (with programming) was pur-chased. About 8 months ago American's business becameprofitable for the firsttime sinceits expansion.IAll dates hereinafter are within 1975, unless stated to be otherwise3An error in the transcript was noted and corrected2The complaint and answer were amended at hearing The amendmentsnarrowed,rather than broadened,the issues MILLMEN-CABINET MAKERS, UNION LOCAL 550199General Counsel alleged in its amended complaint, andthe answer admits, that from July 1, 1974, to June 30, 1975,the sale of Diamond cabinets accounted-for 59.7 percent ofAmerican's gross sales. Counsel stipulated that 98 percentof all cabinets sold by American_ are manufactured byDiamond.4On July 14 Arsie Bigby (Bigby), business representativefor the Union, addressed: and distributed to American'semployees a letter reading as follows: 5In order to avoid any possibility of a misunderstand-ing, you are hereby advised of the following:The picket you see or will see at the entrance to theAmerican Sink Top Warehouse where the DiamondIndustriesBrandModular Cabinets are storedisaconsumer picketasking consumers not to purchase theseDiamond Brand Cabinets manufactured under, sub-standard, non-union conditions, and is not a strikeagainst American Sink Top, and you are not to considerit as such. In keeping with the terms of our agreement,you are advised and instructed to report to work asusual and perform the required services with the samedegree of satisfaction to yourself and your employer asbefore the picket was established.American's president, Fred Depoe (Depoe), saw the letteron July 14,On July 15, when he came to work between 8 and 8:15a.m.,_Depoe saw a single picket on American's premises,that picket being Ed Coelho- (Coelho), assistant businessrepresentative for the Unions Picketing was carried on theentire day, at a corner of the building where Diamondcabinets are loaded and where pickups and deliveries aremade. The picket carried a,sign which read: 7To Consumer: The modular cabinet warehoused andsold by American Sink Top Company at this locationare manufactured under 'substandard, nonunion condi-tions, by Diamond Industries. Please do not patronize.Local Union 550.On July 18, when Depoe was asked by a representative ofthe National Labor Relations Board if the original picketsign still was the same, Depoe checked and took a picture"of the two signs then being displayed. They read:To Consumers: The modular cabinets warehousedand sold by American Sink Top at this location aremanufactured under sub standard non union conditionsby Diamond Industries. Please do not purchase theseproducts.The picketing, with signs, continued after July 15 on analmost continuous basis, daily from 8 a.m. to 4 p.m.Counsel -stipulated there was no stoppage of deliveries ofsupplies at American's premises, nor any work stoppage byAmerican's employees, as a result of the picketing. Thepicketing was enjoined on October 16 by the District Courtfor the Northern District of California, and the picketing4The other 2 percent are manufactured by Conner.5G C. Exh. 2.6 Coelho was instructed by Bigby to establish the picketing, with signs.was discontinued on October 17, since which date there hasbeen no picketing.B.IssueThe only substantive issue is whether the picketingcarried out by Respondent legally was consumer picketingorwhether the picketing was in violati on of Section8(b)(4)(B) of the Act, reading in pertinent part as follows:It shall be an unfair labor practice for a labor organiza-tion or its agents -(ii) to threaten, coerce, or restrain any person engagedin commerce or in an industry affecting commerce,where in either case an object thereof is:***(B) forcing or requiring any person to cease using,selling,handling,transporting,-or otherwisedealing inthe productsof any otherproducer,processor, ormanufacturer,or to cease doing business with any otherpersons.... ProvidedThat nothing-contained in thisclause (B) shall be construed to make unlawful, wherenot otherwise unlawful,any primarystrike or primarypicketing;*Provided further,That for the purposes of this paragraph(4) only, nothing contained in such paragraph shall beconstrued to prohibit publicity,,other than picketing, forthe purpose of truthfully advising the public, includingconsumers and members of a labor organization, that aproduct or products are produced by an employer withwhom the labor organization has a primary, dispute andare distributed by another employer, as long as suchpublicity does not have an effect of inducing anyindividual employed by any person other- than theprimary employer in the course of his employment torefuse to pick up, deliver, or r transport any goods, or notto performanyservices, at the establishment of theemployer engaged in such distribution... .C.DiscussionThere is no question but that, under the facts of this case,American is a secondary employer for the purposes ofSection 8(b)(4)(B) of the Act. Diamond, with whom theUnion has a dispute, is located in Grants Pass, Oregon.There is no legal, economic, or business relationshipbetween American and Diamond, other than the relation-ship of manufacturer-distributor. The site of the picketingherein is several hundred miles from the premises ofDiamond, the primary employer. The dispute hereinprimarily involves only the Union and Diamond. There isno labor dispute between American and the Union.Nor is there any argument about the extent of themanufacturer-distributor relationship between Americanand Diamond. The parties agree that Diamond cabinets7G.C. Exh 3. Depoe wrote the wording down when he first saw the sign."G.C. Exh. 4. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitute 59.7 percent of American's gross sales, and 98percent of American's cabinet sales.The Act does not prescribe all formsof secondaryactivitybut, since the Act does not make a clear distinction betweenlawful and unlawfulactivity,the NationalLaborRelationsBoard(Board)and the courtshave beenrequired to drawdistinctions.One field of inquiry has been that of consumerpicketing.The core ofthe controversy involving consumerpicketing has been the necessity to protect constitutionalguarantees of free speech,while also recognizing that thoseguarantees must,in some instances,be limited to protectpersons who are involved in a labor dispute only in asecondary manner.As statedby the Supreme Court inTreeFruits, 9theleading case on this subject:Congress has consistently refused to prohibitpeaceful picketing except where it is used as a means toachieve specific ends which experience has shown areundesirable..` ..,We have recognized this congressio-nal practice and have not ascribed toCongress apurpose to outlaw peaceful picketing unless"there is theclearest indication in the legislativehistory" . . . thatCongress intendedto doso as regards the particularends of the picketing under review. Both the congressio-nal policy andour adherence to thisprinciple ofinterpretation reflect concern that abroad banagainstpeaceful picketing might collide with the guarantees ofthe First Amendment.Prior to congressional amendment of Section 8(b)(4) ofthe Act in 1959, the Board held that picketing "necessarilyinvites employees to make common cause with the strikersandrefrain from working behind it, irrespective of theliteral appeal of the legends on the picket signs." 10 InTreeFruits,11decided after the 1959 amendments, the Boardchanged its position and held that:[Plicketing of a secondary employer's premises does notper seconstitute inducement or encouragement ofemployees of neutrals - nor does it raise an irrebutablepresumption as to intent or probable consequences ofthe picketmg.12After analyzing the elements involved, the Board in 132NLRB 1172 held:The natural and foreseeable result of such picketing, ifsuccessful,would be to force or require [the neutralemployer] to reduce or to discontinue altogether itspurchases . . '. from the struck employers. It is reason-able to infer, and we do, that Respondents intended thisnatural and foreseeable result.13The Court of Appeals for the District of Columbia, in theTree Fruitscase,14 subsequently applied the test of econom-ic loss, and held that picketing would "threaten, coerce orrestrain" a secondary employer only if it could be shownthat a substantial economic impact had occurred. TheSupreme Court disagreed, and stated:15When consumer picketing is employed only to persuadecustomers not to buy the struck product, the -union'sappeal is closely confined to the primary dispute. Thesite of the appeal is expanded to include the premises ofthe secondary employer, but if the appeal succeeds, thesecondary employer's purchases from the struck firmsare decreased only because the public has diminished itspurchases of the `Struck product. On the other hand,when consumer picketing is employed to persuadecustomers not to trade at all with the secondaryemployer, the latter stops buying the struck product, notbecause of a falling demand, but in response to pressuredesigned to inflict injury on his business generally. Insuch case, the union does more than merely follow thestruck product; it creates a separate dispute with thesecondary employer.20We disagree therefore with the Court of Appeals thatthe test of "to threaten, coerce, or restrain" for thepurposes of this case is whether Safeway suffered or waslikelytosuffereconomic loss.A violation of§8(b)(4)(ii)(B) would not be established, merely becauserespondents' picketing was effective to reduce Safe-way's sales of Washington State apples, even if this ledor might lead Safeway to drop the item as a poor seller.20 For example: If a public appeal directed only at a product resultsin a declineof 25%in the secondary employer's sales of that product, thecorresponding reductionof hispurchasesof the product is due to hisinability to sell any more. But if the appeal is broadened to ask that thepublic cease all patronage, and if there is a 25% response, the secondaryemployer faces this decision: whether to discontinue handling theprimary product entirely,eventhough he might otherwise havecontinuedto sellit at the 75% level, in order to prevent the loss of salesof other products.It is seen,therefore,that the key to decision is not thedegree of economic loss to the secondaryemployer,involved or threatened,but, rather,whether the picketing is"designed to inflict injury on his business generally." 16The most recent case in whichTree Fruitshas beenapplied by the Board isDow Chemical17The six neutralstations there involved - sold gasoline produced by theprimary, employer.That gasoline represented the bulk ofthe sales of the stations,in one instance representing about98 percent of a station's total revenue. The Board held thatthe union's picketing of the stations,allegedly addressedsNLRB. v. Fruit and Vegetable Packers, & Warehousemen, Local 760,andJointCouncil No. 28, IBT [Tree Fruits Labor Relations Committee, Inc J,377 U.S. 58,62-63 (1964).toN.L.R B v. Laundry, Linen Supply & Dry' Cleaning Drivers Local 928,AFL-CIO, et at (Southern Service Company, Ltd),118 NLRB 1435, 1437(1957), enfd 262 F.2d 617 (C.A. 9, 1959).11Fruit& Vegetable Packers & Warehousemen (Tree Fruits LaborRelations Committee, Inc),132 NLRB 1172 (1961)12 Id at 1176.13 Id at 1177.14Local 760, Fruit and Vegetable Packers and Warehousemen,308 F.2d311 (C.A.D.C., 1962).15 377 U S. at 72-7316This testis not the same asthe one used in decisions holding thatTreeFruitsis inapplicablebecause consumercompliance with the request not touse a product inevitably would involve a total boycott. Merged productcases,e.g.,NLRB v. Honolulu Typographical Union, No. 37, InternationalTypographical Union, AFL-CIO,401 F.2d 952 (C.A.D.C., 1968)Teamsters,Chauffeurs, Helpers and Taxicab Drivers Local 327 (AmericanBread Co ),170NLRB 91 (1%8), enfd. 411 F.2d 147 (C.A. 6, 1969).-17Local 14055, United Steelworkers ofAmerica,AFL-CIO (The DowChemical Company),211 NLRB 649 (1974). MILLMEN-CABINET MAKERS, UNION LOCAL 550201only to users of Dow products, was in violation of Section8(bX4)(ii)(B).The United States Court of Appeals for the District ofColumbia denied enforcement of the Board's order,18stating,inter alia:"The picketing was not a signal forconduct on the part of anyone except as an appeal to thepublic not to purchase Bay Gas." However, the circuitcourt recognized that something more was involved when itsaid:The Board's position has its persuasiveness. It wouldbe more persuasive were the Board free ofTree Fruits.Its position is not entitled to the usual deference due anagency's construction of a statute it administers; for thecase involves the appropriate application of a construc-tion of the statute by the Supreme Court. This is ajudicial functionno lessthan an agency's. Moreover,the decision of the Supreme Court and our applicationof it are influenced by a rule of statutory constructionwhich requires the courts to avoid unnecessary confron-tation with the constitutional guarantee of freedom ofspeech.Analysis of theTree Fruits and Dow Chemicalcases seemsto disclosethat the Supreme Court predicates its positionupon the "design" (object) of the picketing, and that theBoard,, in interpreting 377 U.S. 58 when it decidedDowChemical,held that the- degree of economic impact inDowChemicalwasso severethat it indicated a "design" tointerferewith the. business of secondary employers. TheBoard statedinDow Chemical,211 NLRB at 651:InTree Fruits,the Supreme Court majority, findingthatSection 8(b)(4) - did not prohibit all peacefulconsumer picketing at secondary sites, decided that theminimal impact the picketing there would have had, ifsuccessful, uponthe total business of the secondaryretailer would not justify a conclusion that an object ofthe union was to persuade the retailer to discontinuehandling the, struck product, to, cut its losses. It was onthat basis, in our opinion, that it held that the picketingin that case did not "threaten, coerce, or restrain" theretailer within the meaning of Section 8(b)(4).The circuit court, in addressing; this point of the Board'sdecision, said "an unlawful object was not to be imputedfrom the, possible economic effect of the picketing if it waspeaceful and directed only to the struck product." How-ever,General Counsel contends that evidence other thaneconomic impact shows the "design" of the picketing.Several.facts relative to the picketing are agreed upon, orare not in dispute. The picketing was peaceful; no deliveriesof supplies were stopped as a result of the picketing; andtherehasbeen no work stoppage by employees of Ameri-can as a result of the picketing.General -Counsel argues,that, Respondent's object (de-sign) when it picketed is shown by four factors, as follows:18 524 F.2d 853 (C.A.D.C., 1975).19InternationalBrotherhood of Electrical Workers, Local 953, AFL-CIO(Erickson Electric Company),154 NLRB f301 (1965).20Operative Plasterers' and Cement Masons'-International Association,Local Union No 44, AFL-CIO (Penny Construction Company, Inc), 144NLRB 1298 (1963).a.Respondent first picketed with a "do not patronize"sign,worded as described above. The sign was changed, but"This lack of hiatus and the close similarity of the wordingson the old and new signs tend to show that Respondent hadnot changed its object and that it yet did not want personsto patronize American at all."DiscussionDepoe was an impressive witness. Based upon observa-tion of Depoe and Coelho, whose versions of the use ofsigns vary, and their demeanor, and further based upon theinherent improbability of portions of Coelho's testimony,Depoe's testimony is credited. It is found that the first sign-used by Respondent was worded as -set forth by Depoe,above. The fact that Respondent later changed the wordingon the sign is immaterial, and does not show a change oforiginal "object" or "design,-" in view of the other factorsdiscussed herein.19 Further, regardless of the wording onlater signs, that wording does not change an objectotherwise not changed.20 Finally, Coelho testified: "Well,when we found out they were Diamond cabinets, that's whythe sign went up." Coelho further stated, that he knew whenthe picket sign first was used that "substantially all thecabinets being sold by American were Diamond cabinets."b.General Counsel argues that American is a wholesal-er, thus belying Respondent's claim of consumer-picketing.DiscussionThis argument is not entirely accurate, since Americandid not become a wholesaler, exclusively, until early975.Prior to that date, American did bothOctober 1975.-wholesale and retail business. Picketing ended on October17.However, the record shows that the decision was madeby American about 18 months ago to change the nature ofitsbusiness, and considerable money thereafter was spentto develop an extensive network of retail, store -buyers.During that 18-month period, cabinet sales were increasedto more than 60,000 per month, and during the period July1, 1974, to July, 30, 1975, about 90 percent of the cabinetbusiness was nonretail.The case herein differs in a fundamental sense fromTreeFruitsandDow Chemical,in that the latter two casesinvolve appeals made directly to the consuming public. Nosuch appeal here is made. Rather, - the ,Union selected- asingle business that was engaged in distributing the objec-tionable cabinets on a largely, wholesale basis, to retailoutlets throughout northern, California. The fact that theUnion was so selective in its choice -of, picketing targetsseems to suggest'that it intended- to make ;American aprimary disputant. The Umon's objective thus seems to bean interruption of American's business, thereby creating adesire on the part of American to cease its large-scaledistribution of-Diamond cabinets.21-c.General Counsel extends its argument discussed inparagraph b., above, and points to the location of the21Millmen and Cabinet Makers Union, Local No 550 United Brotherhoodof Carpenters & Joiners of America, AFL-CIO (Steiner Lumber Co),153NLRB 1285 (1965), enfd. 367 F.2d 953 (C.A. 9, 1966). 202DECISIONSOF NATIONALLABOR RELATIONS BOARDpicketing as being contrary to the idea of consumerpicketing.DiscussionThe picketing here involved took place at American'spickup and delivery warehouse. Clearly the Union's appealthus was directed to wholesale buyers, who in turn wouldtransport the cabinets to retail outlets throughout northernCalifornia, for sale to the consuming public. The picketingwas not carried out in front of American's premises, norwas it directed to any retail activity, either on American'spremisesor at retail stores served by American. Clearly,Respondent concerned itself only with wholesalers, ratherthan consumers. Such conduct, when weighed with all otherconduct by Respondent herein, is not -harmonious with aconsumerboycott.22d.General Counsel argues that the merged-product lineof cases mentioned above is applicable in this case.However, those cases, epitomized byAmerican Bread Co.,are to be distinguished because they turn on facts essential-ly different from the instant case. In that line of cases thestruck product is so closely integrated with other productssold at the same location that asking customers to ceaseusing the product is -tantamount to urging cessation of allpatronization of the business. As the Supreme Courtdiscussed at !length in 377 U.S. 58, consumer picketing toshut off all trade with a secondary employer is a violation ofthe Act, but such picketing is "poles apart" from picketingto persuade customers not to buy the struck product. Casesillustrated byAmerican Bread Co.hold that inextricableintegration of products or services requires a finding thatthe picketing is designed to shut off all trade with thesecondary employer.That is not the situation herein, wherethe struck product represents but 59.7 percent of Ameri-can's sales,and the product is sold as a separate anddistinct item of merchandise.Respondent argues, as does the circuit court inDowChemical,that the application of business statistics showingthe degree of economic impact cannot form the basis for aconclusion that the Union's intent in picketing is to shut offall trade with the secondary employer. However, -thosestatistics can be relied' on to show intent, as the Board did in211 NLRB- 649, and intent was'the key to decision inTreeFruits,377 U.S. 58. -In the instantcase,the design ofRespondent is quite clear. Coelho acknowledged that whenRespondent learned that all, or substantially al'l,'of Ameri-can's cabinet sales consisted-of Diamond cabinets, "that'swhen we got the sign and put it up." When that sign wentup, it read in' part, "Please do not patronize." Respondentmade no effort, so far as the record shows, to follow thecabinets to retail'stores; it adopted a strategy-obviously farmore effective and direct - it picketed the area distributorof the struck product i.e., American. Respondent was fullyaware that American would, as stated by the Board in 211NLRB 649, "predictably. be squeezed to a 'position of-duress" by the Union's tactics. Under'such circumstances,22Milk Wagon Drivers Union, Local 753,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America,163 NLRB902 (1967);Alton-Wood' River Building and Construction Trades Council,AFL-CIO,et al,154 NLRB 982 (1965).23 In the event no exceptionsare filed as provided by Sec 102.46 of thethe "design" adopted by Respondent is clear, and the caseis brought within the law enunciated by the Supreme Courtin 377 U.S. 58 and by the Board in 211 NLRB 649.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.` Upon the basis of the foregoingfindings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.American SinkTop Co.,d/b/a American Top andCabinetCompany,Inc.,and Diamond Industries areengaged in commerce within the meaning of Section 2(6)and (7) of the Act: -2.Millmen-CabinetMakers,IndustrialCarpentersUnion Local550,United Brotherhood of Carpenters andJoinersof America, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.By its picketing at the premises of American, infurtherance of a dispute with Diamond,Respondent hasengaged in unfair labor practices within the meaning - ofSection 8(b)(4)(iiXB) of the Act.4.The aforesaid unfair labor practicesaffect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has- engaged in certainunfair labor-practices, I shall recommend that it be orderedto cease and desist therefrom, and to take certain affirma-tive action designed to effectuate the - policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of the-Act, I hereby issue the following recommended:ORDER23Millmen-CabinetMakers, Industrial Carpenters UnionLocal 550, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, its officers, agents, and-representa-tives, shall:1.Cease and desist from threatening, coercing, orrestraining American Sink Top Co.," d/b/a American Topand Cabinet Company, Inc:, where an object thereof is toforce or require American to ceaseusing, selling, handling,transporting,or otherwise dealing in the products ofDiamond Industries, or to cease doing business withDiamond.-2.Take the following affirmative action; which I findwill effectuate the policies of the Act:Rules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. MILLMEN-CABINET MAKERS, UNION LOCAL 550(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being signed by a duly authorizedrepresentativeof the Respondent, shall be posted byRespondent immediately upon receipt thereof, and shall bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers customarily are posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Furnish to said Regional Director copies of theaforementioned notice for posting by American Sink TopCo., d/b/a American Top and Cabinet Company, Inc., thatcompany willing, at the picketed premises.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.24 In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals, the wordsin thenotice reading "Posted by Order oftheNationalLaborRelations Board" shallread "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIX203NOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, by picketingits premises, threaten, coerce,or restrain American Sink Top Co., d/b/a American Topand Cabinet Company, Inc., where an object thereof is toforce or require American Sink Top Co., d/b/a AmericanTop and Cabinet Company,Inc., to cease using,selling,handling, transporting, or otherwise dealing in the productsof Diamond Industries, or to cease doing business withDiamond Industries.MILLMEN-CABINETMAKERS,INDUSTRIAL CARPENTERSUNION LOCAL 550, UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO